MONROE, J.
This case comes before the court upon an appeal taken by the relator from a judgment rejecting his application for a writ of mandamus to compel the defendant corporation to permit him to inspect the minute book of its “grain committee.” The appellant files a motion, supported by affidavit, to dismiss the appeal on the grounds:
That, since the same was taken, the relator has sold his stock and ceased to be a member of the corporation, and that the corporation has been dissolved by its stockholders, and its affairs finally liquidated.
If the relator is no longer a member of *869the corporation, he has no right to inspect its books; and, if the corporation no longer exists, it is probable that he has no interest in so doing.
It is therefore ordered and adjudged that this case be remanded for the hearing of testimony upon the issues thus presented.